Citation Nr: 1453564	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to July 30, 2004, for the assignment of a compensable disability rating for a psychiatric disability.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from May 1981 to December 1986.

This appeal came before the Board of Veterans' Appeals (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted an increased rating of 30 percent for mood instability and major depression complicated by migraines, effective July 30, 2004.  After receiving new and material evidence within the one year appeal period, see 38 C.F.R. § 3.156(b), the RO in October 2007 granted an increased, 70 percent rating for the disability recharacterized as bipolar disorder, also effective July 30, 2004.  The Veteran timely appealed both the assigned rating and its effective date.  Jurisdiction over this case was subsequently transferred to the VA RO in St. Petersburg, Florida, and that office forwarded the appeal to the Board.  

In July 2013, the Board granted an increased rating of 100 percent, effective July 30, 2004.  The Board determined that an effective date earlier than July 30, 2004, for the increased rating was not warranted.  The Veteran appealed the denial of an effective date earlier than July 30, 2004, for the increased rating to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court vacated the Board's decision with respect to the denial of an effective date prior to July 30, 2004, and remanded the case to the Board for action consistent with the decision.  

The record before the Board consists solely of electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

Development is required to obtain all, outstanding records pertaining to the claim, notably all VA treatment records dated from February 1994 forward.  See July 2014 Court decision.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include any outstanding, relevant VA treatment records dated from February 1994 to July 2004.  The Veteran should be asked about the existence and location of any relevant private treatment records dated during that time. 

2.  Undertake any other indicated development, such as providing notice of the versions of 38 C.F.R. §§ 4.16 and 4.130 in effect prior to November 7, 1996, and obtaining a retrospective medical opinion, if needed.  

3. Then, readjudicate the claim, with consideration of 38 C.F.R. § 3.157(b) and September 1996 and January 1999 VA medical records, and, if applicable, the "old" versions of 38 C.F.R. §§ 4.16 and 4.130.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an SSOC and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



